DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.

Response to Amendment
Claims 2, 6-12, and 16-21 are pending in the application.  Claims 1, 3-5, and 13-15 have been canceled.  Claims 2, 6, 7, 12, 17, and 18 have been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 12, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 10-12 of U.S. Patent No. 10,357,642 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2 of the instant application, US 10,357,642 B2 discloses a tip configured for use in a skin treatment system (claim 1), comprising: a tip body comprising a proximal end and a distal end (claim 1), the tip body having a longitudinal axis; an outer member extending along at least a portion of a periphery at the distal end of the tip, the outer member defining an interior area (claim 1); at least one inner member located within the interior area, the at least one inner member being configured to abrade skin of a subject when the tip is moved relative to skin (claim 1), wherein the at least one inner member comprises a spiral-like pattern (claim 1); and at least one vacuum opening configured to receive fluid and debris being transferred away from the distal end of the tip (claim 1); wherein the proximal end of the tip is configured to couple to a handpiece assembly; and wherein the distal end of the tip is angled with respect to the longitudinal axis (claim 7).
Regarding claim 12 of the instant application, US 10,357,642 B2 discloses a tip for use in a skin treatment system (claim 8), comprising: a tip body comprising a proximal end and a distal end (claim 8); an outer member extending along at least a portion of a periphery at the distal end of the tip (claim 8), the outer member defining an interior area (claim 8); and at least one inner member located within the interior area (claim 8), wherein the at least one inner member is configured to abrade skin of a subject when the tip is moved relative to skin (claim 8), wherein the at least one inner member comprises a spiral-like pattern (claim 8); wherein the proximal end of the tip is configured to couple to a skin treatment handpiece (claim 8); and wherein the distal end of the tip is angled with respect to a longitudinal axis of the tip (claim 8).
Regarding claim 16 of the instant application, US 10,357,642 B2 discloses at least one vacuum opening configured to receive fluid and debris being transferred away from the distal end of the tip (claim 10).
Regarding claim 17 of the instant application, US 10,357,642 B2 discloses at least one fluid delivery opening configured to receive fluid being delivered to a distal end of the tip (claim 11).
Regarding claim 19 of the instant application, US 10,357,642 B2 discloses that the tip further comprises an imbedded treatment material (claim 12).

Allowable Subject Matter
Claims 2, 12, 16, 17, and 19 are in condition for allowance pending the Double Patenting rejections above are overcome.
Claims 6-11, 18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would also be allowable pending the Double Patenting rejections above are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 2 was amended to incorporate the allowable subject matter from claim 4, which has been canceled.  Claims 6-11 are dependent on claim 2, thus are also allowable over the prior art of record.  Claim 12 was amended to incorporate the allowable subject matter from claim 14, which has been canceled.  Claims 16-21 are dependent on claim 12, thus are also allowable over the prior art of record.  The reasons for indicating this allowable subject mater were provided in the Office Action mailed 4/19/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771